Hill, J.
The accused was tried as an accessory- before the fact to a murder. The conviction rested almost entirely upon the testimony of the principal who perpetrated the crime, whose testimony showed that it was an assassination, and connected the defendant therewith as an accessory before the fact, though absent from the scene of the crime. The corroborating evidence was very slight to show any connection of the defendant with the crime before its occurrence, so as to make him an accessory before the fact. Although certain affidavits offered in support of some of the grounds of the motion were not admissible, yet from the nature of the crime, and the occurrences during the trial, and in view of the entire record, including the certificates and statements of the presiding judge in certifying to the motion for a new trial and in overruling it, and in view of the grounds thereof, we are *341satisfied that the defendant has not had a fair and impartial trial, and that a motion for a new trial duly raising the questions involved should have been granted.
December 15, 1915.
Indictment for murder. Before Judge George. Crisp superior court. March 20, 1915.
F. F. Strozier, for plaintiff in error.
Warren Grice, attorney-general, J. B. Wall, solicitor-general, J. T. Hill, and A. L. Henson, contra.
(а) A statement in an affidavit of the sheriff, expressing his opinion that the jury made their verdict based upon their oaths and upon the evidence, was not admissible in evidence. While the error in admitting such evidence might not be in itself a ground for a reversal, yet it may be considered in connection with the grounds of the motion.
(б) The rulings in the foregoing notes are made without reference to the affidavits of jurors.

'Judgment reversed.


All the Justices concur, except